PER CURIAM.
The appellant, Robert Hudson, appeals an order revoking his probation. We reverse the trial court’s finding that the appellant committed multiple violations of conditions (5) and (8) of the order of probation, based upon the state’s concession of error and the evidence in the record showing that Hudson was in New Jersey and did not have constructive possession of the mobile home where the contraband was seized.
The trial court also erroneously found two violations that it had previously dismissed for lack of evidence, regarding a positive urinalysis on September 9, 2005, and we direct the court to strike those violations.
We affirm the court’s determination that Hudson violated condition (1) by failing to timely report to his probation officer, and (10) by failing to comply with the officer’s instructions, because Hudson left the state without following proper procedure, of *1273which he was fully informed. We remand, however, to permit the trial court to consider whether to revoke probation solely upon the violations connected with the move, and whether to impose the same sentence. See Taylor v. State, 734 So.2d 1171 (Fla. 1st DCA 1999).
REVERSED and REMANDED.
BARFIELD, KAHN, and PADOVANO, JJ., concur.